DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claim(s) 5 & 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 5 & 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  The steps and process of advertise a state of the cable isolation device to the first computing device.  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3,  8, 10, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffey et al. (US 2014/0038462 A1) and further in view of Welsch et al. (US 2009/0256527 A1). 
Re Claim 1, 8 & 15, Coffey teaches a cable isolation system, comprising: 
a cable that includes a first end, a second end that is opposite the cable from the first end, and at least one cable transmission medium that extends between the first end and the second end and that is configured to transmit data; (Coffey; FIG. 1-9; ¶ [0025]-[0041]; The embodiment(s) include a plurality of cables, transmission medium configured to transmit data, such as physical layer information.)  
a first connector that is located on the first end of the cable, that is coupled to the at least one cable transmission medium, and that is configured to couple the cable to a 
a second connector that is located on the second end of the cable, that is coupled to the at least one cable transmission medium, and that is configured to couple the cable to a second computing device; and (Coffey; FIG. 1-9; ¶ [0025]-[0049], [0063]-[0070]; A plurality of connectors, cables, coupled to transmit data/information to electronic devices.)
Coffey does not explicitly suggest a cable isolation device that is provided in at least one of the cable, the first connector, or the second connector, wherein the cable isolation device is configured to transition between: a non-isolated state that allows data to be transmitted between the first connector and the second connector via the cable transmission medium; and an isolated state that prevents data from being transmitted between the first connector and the second connector via the cable transmission medium.
However, in analogous art, Welsch teaches a cable isolation device that is provided in at least one of the cable, the first connector, or the second connector, wherein the cable isolation device is configured to transition between: (Welsch; FIG. 1-12; ¶ [0036]-[0064]; An electrical isolation device.) 
a non-isolated state that allows data to be transmitted between the first connector and the second connector via the cable transmission medium; and (Welsch; FIG. 1; ¶ [0005]-[0006]; The embodiment(s) detail the sending of data, between connectors in a non-isolated manner.) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coffey in view of Welsch to isolate data transmission for the reasons of isolating data transmission between medical devices and peripheral devices. (Welsch Abstract) 

Re Claim 3 & 10, Coffey-Welsch discloses the cable isolation system of claim 1, further comprising: 
a processing system that is coupled to the cable isolation device and that is configured to: 
receive an isolation signal from the first computing device coupled to the first connector when the cable isolation device is provided in the non-isolated state; and (Welsch; FIG. 1-3; ¶ [0041]-[0066]; The system receives a signal for isolation when a device is not in a non-isolated state.) 
transition, in response to receiving the isolation signal, the cable isolation device from the non-isolated state to the isolated state. (Welsch; FIG. 1-3; ¶ [0041]-[0066]; Transitioning into an isolated state.) 

Re Claim 16, Coffey-Welsch discloses the method of claim 15, wherein the non-isolated state allows data to be transmitted between the first computing device and the 
the isolated state prevents data from being transmitted between the first computing device and the second computing device via the at least one cable transmission medium. (Welsch; FIG. 1-12; ¶ [0036]-[0064]; An electrical isolation device that isolates transmission between various connects.)

Claim(s) 2, 6-7, 13-14, 17-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffey et al. (US 2014/0038462 A1), in view of Welsch et al. (US 2009/0256527 A1) and further in view of Joseph (US 2013/0043048 A1). 
Re Claim 2, 9 & 17-18, Coffey-Welsch discloses the cable isolation system of claim 1, yet does not explicitly suggest wherein the cable isolation device includes a cable isolation device actuator, and wherein the cable isolation device actuator is configured to be actuated to transition the cable isolation device between the non-isolated state and the isolated state.  
However, in analogous art, Joseph teaches wherein the cable isolation device includes a cable isolation device actuator, and (Joseph; FIG. 1-4; ¶ [0019]-[0040]; The embodiment(s) detail an electronically isolated device that includes a switch for actuation.) 
wherein the cable isolation device actuator is configured to be actuated to transition the cable isolation device between the non-isolated state and the isolated 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coffey-Welsch in view of Joseph to include an actuator for state changes for the reasons of including couples switches to transition between various sates in an electrical isolating system. (Joseph Abstract & Summary) 

Re Claim 6, 13 & 19, Coffey-Welsch discloses the cable isolation system of claim 1, yet does not explicitly suggest wherein the processing system is configured to: receive a reconnection signal from the first computing device when cable isolation device is provided in the isolated state; and transition, in response to receiving the reconnection signal, the cable isolation device from the isolated state to the non-isolated state.  
However, in analogous art, Joseph teaches wherein the processing system is configured to: 
receive a reconnection signal from the first computing device when cable isolation device is provided in the isolated state; and (Joseph; FIG. 1; ¶ [0020]-[0040]; The sending of signals and data when a device is in various states.) 
transition, in response to receiving the reconnection signal, the cable isolation device from the isolated state to the non-isolated state. (Joseph; FIG. 1; ¶ [0020]-[0040]; Switching from a non-isolated to isolated state.) 
Coffey-Welsch in view of Joseph to include an actuator for state changes for the reasons of including couples switches to transition between various sates in an electrical isolating system. (Joseph Abstract & Summary) 

Re Claim 7, 14 & 20, Coffey-Welsch discloses the cable isolation system of claim 3, yet does not explicitly suggest wherein the cable isolation device includes a cable isolation device actuator, and wherein the cable isolation device is configured to only transition from the isolated state to the non-isolated state in response to an actuation of the cable isolation device actuator.  
However, in analogous art, Joseph teaches wherein the cable isolation device includes a cable isolation device actuator, and (Joseph; FIG. 1-4; ¶ [0019]-[0040]; The embodiment(s) detail an electronically isolated device that includes a switch for actuation.)
wherein the cable isolation device is configured to only transition from the isolated state to the non-isolated state in response to an actuation of the cable isolation device actuator. (Joseph; FIG. 1-4; ¶ [0019]-[0040]; The actuator and switch is configured to transition between various states.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coffey-Welsch in view of Joseph to include an actuator for state changes for the reasons of including couples switches to  

Claim(s) 4 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffey et al. (US 2014/0038462 A1), in view of Welsch et al. (US 2009/0256527 A1) and further in view of Schopfer et al. (US 2009/0168462 A1). 
Re Claim 4 & 11, Coffey-Welsch discloses the cable isolation system of claim 3, yet does not explicitly suggest wherein the cable isolation device is configured to prevent transition from the isolated state to the non-isolated state subsequent to the processing system transitioning the cable isolation device from the non-isolated state to the isolated state.  
However, in analogous art, Schopfer teaches wherein the cable isolation device is configured to prevent transition from the isolated state to the non-isolated state subsequent to the processing system transitioning the cable isolation device from the non-isolated state to the isolated state. (Schopfer; FIG. 1; ¶ [0031]-[0035]; The embodiment(s) detail a method similar in scope and concept to the stated claim limitation that specifies the prevents of signals from passing between a non-isolated domain and an isolated domain.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coffey-Welsch in view of Schopfer to prevent transitions between states for the reasons of define non-isolated and isolated power domains in an electrical system. (Schopfer Abstract & Summary)
Claim(s) 5 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffey et al. (US 2014/0038462 A1), in view of Welsch et al. (US 2009/0256527 A1) and further in view of Pitta et al. (US 2020/0076702 A1). 
Re Claim 5 & 12, Coffey-Welsch discloses the cable isolation system of claim 3, yet does not explicitly suggest wherein the processing system is configured to: advertise a state of the cable isolation device to the first computing device.  
However, in analogous art, Pitta teaches wherein the processing system is configured to: advertise a state of the cable isolation device to the first computing device. (Pitta; FIG. 1; ¶ [0003], [0013]-[0015], [0029]-[0032]; The embodiment(s) detail methodology similar in concept that broadcast the isolation device status to a device in the network.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coffey-Welsch in view of Pitta to advertise isolation state of a device for the reasons of broadcasting isolation status of a device throughout a network system. (Pitta Abstract & Overview). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/           Primary Examiner, Art Unit 2457